SUAREZ, C.J.
Based upon the State’s proper confession of error that the trial court failed to follow the procedures of Fla. R. Crim. P. 3.840 in holding the defendant in contempt, we grant the Petition for Habeas Corpus and vacate the contempt order entered below and direct that the defendant be immediately released. This order is without prejudice to the trial court to pursue contempt hearings by properly following the procedures of Rule 3.840.1 No rehearing will be entertained by the Court, and the mandate shall issue immediately.

. This order does not address the merits, if any, of the alleged contempt.